 


109 HR 3545 IH: Uzbekistan Freedom Promotion Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3545 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Delahunt (for himself and Mr. Doggett) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committees on the Judiciary and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To limit assistance to the Government of Uzbekistan, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Uzbekistan Freedom Promotion Act of 2005. 
2.FindingsCongress finds the following: 
(1)The Department of State’s 2004 Country Reports on Human Rights Practices for Uzbekistan states the following: 
(A)Uzbekistan is an authoritarian state with limited civil rights . . . President Islam Karimov and the centralized executive branch that serves him dominated political life and exercised nearly complete control over the other branches . . . The Government is highly centralized and is ruled by President Karimov and the executive branch through sweeping decree powers, primary authority for drafting legislation, and control of government appointments, most of the economy, and the security forces.. 
(B)On December 26, [2004,] elections were held for seats in the lower chamber of the Supreme Assembly (Oliy Majlis) that fell significantly short of international standards for democratic elections . . . Citizens could not exercise the right to change their government peacefully . . . The law makes it extremely difficult for opposition parties to organize, nominate candidates, and campaign.. 
(C)Police and, to a lesser extent, NSS [National Security Service] forces tortured, beat, and harassed persons . . . Members of the security forces responsible for documented abuses were rarely punished . . . Police, prison officials, and the NSS allegedly used suffocation, electric shock, rape, and other sexual abuse; however, beating was the most commonly reported method of torture.. 
(D)The number of persons in prison for political or religious reasons—primarily persons the Government believed were associated with extremist Islamist political groups, but also members of the secular opposition and human rights activists—was estimated to be between 5,000 and 5,500.. 
(E)The Government severely restricted freedom of speech and the press, and an atmosphere of repression stifled public criticism of the Government.. 
(F)The Government continued to deny registration to several independent domestic human rights groups and increased pressure on unregistered groups . . . The Government denied the registration applications of two opposition political parties. The Government harassed and abused members of domestic human rights groups.. 
(G)The Government restricted freedom of religion and harassed individuals suspected of belonging to extremist groups; several hundred were arrested. The Government limited the activities of minority religions.. 
(H)The public generally did not have access to Government information, and information normally considered in the public domain, such as prosecutions for corruption or official malfeasance, were seldom reported.. 
(2)On May 13, 2005, security forces of the Government of Uzbekistan conducted a brutal and indiscriminate assault on thousands of demonstrators and onlookers in the city of Andijan, which resulted in hundreds of deaths and many more injuries. 
(3)The Office for Democratic Institutions and Human Rights of the Organization for Security and Cooperation in Europe (OSCE) stated in its Preliminary Findings on the Events in Andijan, Uzbekistan, 13 May 2005 that many of the protestors spoke about social and economic problems (lack of transparency, corruption in the government, unfair trials, abuse by police, unemployment, taxation, etc) . . . this also attracted others to the square. 
(4)The Government of Uzbekistan has imprisoned dozens of individuals who participated in peaceful demonstrations and continues to engage in widespread arrests in the aftermath of the May 13, 2005, assault. 
(5)The Government of Uzbekistan has consistently denied that a massacre in Andijan took place, expelled local and foreign journalists from the region, and has refused to open the area to a full and independent investigation into the violence. 
(6)Following the massacre in Andijan, hundreds of Uzbek citizens fled to neighboring Kyrgyzstan, which faces pressure from the Uzbek Government to quickly return them, despite well-grounded concerns that they may be arrested and tortured upon their return, and where, although protected as refugees under international law, they have been targeted by Uzbek authorities for illegal repatriation and face continued threat from Uzbek security services operating in southern Kyrgyzstan. 
(7)In June 2005, the United States, the European Union (EU), the North Atlantic Treaty Organization (NATO), the United Nations High Commissioner for Human Rights, and the Organization for Security and Cooperation in Europe called for a credible independent international inquiry into the recent violence in Andijan and urged the Government of Uzbekistan to prosecute those responsible for civilian deaths. 
(8)A July 12, 2005, report by the United Nations High Commissioner for Human Rights states that consistent, credible eyewitness testimony strongly suggests that grave human rights violations, mostly of the right to life, were committed by Uzbek military and security forces . . . It is not excluded—judging from the accounts of the eyewitnesses interviewed—that the incidents amounted to a mass killing . . . in Andijan and reiterates a call for an independent international probe. 
(9)In July 2004, after a Department of State review of democratization in Uzbekistan, former Secretary of State Colin Powell determined that the Government of Uzbekistan was not fulfilling the terms of a 2002 Strategic Partnership Framework agreement that mandated substantial and continuing progress on democratization, and accordingly, he did not certify Uzbekistan as eligible to receive certain United States assistance. 
(10)By continuing to suppress human rights and to deny citizens peaceful, democratic means of expressing their convictions, the Government of Uzbekistan risks fueling popular support for violent and extremist movements. 
(11)President George W. Bush, in his second Inaugural Address, stated that the United States will persistently clarify the choice before every ruler and every nation: The moral choice between oppression, which is always wrong, and freedom, which is eternally right. America will not pretend that jailed dissidents prefer their chains, or that women welcome humiliation and servitude, or that any human being aspires to live at the mercy of bullies. We will encourage reform in other governments by making clear that success in our relations will require the decent treatment of their own people.. 
(12)Congress has repeatedly expressed its desire to see deeper reform in Uzbekistan and has conditioned certain United States assistance to the Government of Uzbekistan on its progress in meeting human rights and democracy commitments made to the United States. 
(13)After expressions of concern by representatives of the Administration and Congress about the massacre at Andijan, the Government of Uzbekistan has restricted the use of the airbase at Karshi-Khanabad by United States military forces. 
(14)On July 5, 2005, the Government of Uzbekistan joined the Governments of the Russian Federation, the People’s Republic of China, Kyrgyzstan, Kazakhstan, and Tajikistan in calling on countries involved in Coalition operations in Afghanistan to set a deadline for ending their use of airfields and other military presence in Central Asia. 
(15)On July 7, 2005, the Government of Uzbekistan indicated that it was reconsidering the use by the United States of the Karshi-Khanabad airbase. 
3.Sense of CongressIt is the sense of Congress the actions of the Government of Uzbekistan in general and in the case of the Andijan massacre specifically— 
(1)are reprehensible, totalitarian, and unbecoming of an ally of the United States; 
(2)are counterproductive to the United States goals of promoting freedom and democracy; and 
(3)justify an end to United States assistance for, and an increase in restrictions on, the Government of Uzbekistan until it accelerates democratic reforms and fulfills its human rights obligations. 
4.Limitation on assistance to the Government of Uzbekistan 
(a)AmendmentChapter 1 of part III of the Foreign Assistance Act of 1961 (22 U.S.C. 2353 et seq.) is amended— 
(1)by redesignating the second section 620G (as added by section 149 of Public Law 104–164 (110 Stat. 1436)) as section 620J; and 
(2)by adding at the end the following new section: 
 
620K.Limitation on assistance to the Government of Uzbekistan 
(a)LimitationNotwithstanding any other provision of law, assistance under this Act or any other provision of law, other than assistance under the provisions of law described in subsection (b), may be provided to the Government of the Republic of Uzbekistan for a fiscal year only if the President transmits to the appropriate congressional committees a certification described in subsection (c) for the fiscal year. 
(b)Provisions of law excludedThe provisions of law described in this subsection are the following: 
(1)Title IV of chapter 2 of part I of this Act (relating to insurance, reinsurance, guarantees or other assistance provided by the Overseas Private Investment Corporation). 
(2)Section 661 of this Act (relating to assistance provided by the Trade and Development Agency). 
(3)Title V of the FREEDOM Support Act, sections 1424 and 1501(b) of the National Defense Authorization Act for Fiscal Year 1997, and any other provision of law that authorizes the provision of non-proliferation assistance to foreign countries. 
(4)Any provision of law that authorizes activities of the United States and Foreign Commercial Service. 
(5)The Export-Import Bank Act of 1945. 
(6)Any provision of law that authorizes the provision of humanitarian assistance. 
(c)CertificationA certification described in this subsection is a certification that contains a determination of the President that— 
(1)the Government of Uzbekistan has permitted and is fully cooperating with and supporting an independent international inquiry into the violence in Andijan, Uzbekistan, has ceased pressuring the Government of Kyrgyzstan to return the refugees who fled after the massacre, and is prosecuting those individuals responsible for civilian deaths or injuries in the violence; and 
(2)the Government of Uzbekistan has accelerated democratic reforms and fulfilled its human rights obligations by— 
(A)releasing from prison all individuals jailed for peaceful political activism or the nonviolent expression of their political or religious beliefs; 
(B)fully investigating any credible allegations of torture and prosecuting those individuals responsible; 
(C)permitting the free and unfettered functioning of independent media outlets, independent political parties, and nongovernmental organizations, whether officially registered or not; 
(D)permitting the free exercise of religious beliefs and ceasing the persecution of members of religious groups and denominations not registered with the Government of Uzbekistan; 
(E)holding internationally-observed, free, transparent, competitive, and fair elections; and 
(F)making publicly available documentation of its revenues and expenditures and prosecuting those individuals engaged in official corruption. 
(d)DefinitionIn this section, the term appropriate congressional committees means— 
(1)the Committee on International Relations and the Committee on Appropriations of the House of Representatives; and 
(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.. 
(b)Effective dateThe limitation on assistance to the Government of Uzbekistan under section 620K of the Foreign Assistance Act of 1961, as added by subsection (a), applies with respect to assistance for the Government of Uzbekistan for fiscal year 2006 and subsequent fiscal years. 
5.Restriction on visasA visa may not be issued to any official of the Government of Uzbekistan who is credibly alleged to have ordered, acquiesced to, or participated in human rights abuses or corruption unless the Secretary of State certifies to the appropriate congressional committees that the issuance of the visa is in the national security interests of the United States. 
6.Freezing of assets 
(a)In generalThe President shall seek to identify and freeze the financial assets and other economic resources in the United States of any official of the Government of Uzbekistan, and their family members, who is credibly alleged to have ordered, acquiesced to, or participated in human rights abuses, including the massacre in Andijan. 
(b)Lifting of restrictionsThe President shall, on a case-by-case basis, lift the freezing of financial assets or other economic resources of any official or individual under this section if the President certifies to the appropriate congressional committees that the official or individual has been properly investigated and cleared of any wrongdoing and that the Government of the United States is confident that the investigation was properly conducted, transparent, and free of political influence. 
7.Munitions export licensesThe President shall prohibit the export to Uzbekistan of any item, including the issuance of a license for the export of any item under section 38 of the Arms Export Control Act (22 U.S.C. 2778), on the United States Munitions List or Commerce Control List or any dual use item under the Export Administration Regulations unless the President certifies to the appropriate congressional committees and the Committees on Armed Services of the House of Representatives and the Senate that the Government of Uzbekistan meets the requirements of paragraphs (1) and (2) of section 620K(c) of the Foreign Assistance Act of 1961, as added by section 4 of this Act. 
8.Emergency refugee admissionThe President shall expedite admission to the United States of any national of Uzbekistan who is under threat of severe penalty as a result of participating in pro-democracy activities, including those citizens of Uzbekistan who have fled to Kyrgyzstan, and should encourage other governments to accept Uzbek refugees for resettlement. 
9.Plan to move United States military operationsNot later than 60 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees and the Committees on Armed Services of the House of Representatives and the Senate a plan to move all existing United States military operations in Uzbekistan to facilities outside that country. 
10.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on International Relations and the Committee on Appropriations of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. 
(2)Commerce Control ListThe term Commerce Control List means the list maintained under part 774 of title 15, Code of Federal Regulations.  
(3)Dual useThe term dual use means, with respect to goods or technology, those goods or technology that are specifically designed or developed for civil purposes but which also may be used or deployed in a military or proliferation mode. Such term does not include purely commercial items. 
(4)Export Administration RegulationThe term Export Administration Regulations means those regulations contained in sections 730 through 774 of title 15, Code of Federal Regulations (or successor regulations).  
(5)ItemThe term item means any good or technology, defense article or defense service subject to the export jurisdiction of the United States under law or regulation.  
(6)United States Munitions ListThe term United States Munitions List means the list referred to in section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).  
 
